                        Case 2:19-cv-00686-MCE-KJN Document 33 Filed 10/06/20 Page 1 of 2


                1 RICHARD A. ERGO (#110487)
                      WILLIAM T. NAGLE (#180162)
                2     BOWLES & VERNA LLP
                      2121 N. California Blvd., Suite 875
                3     Walnut Creek, California 94596
                      Telephone: (925) 935-3300
                4     Facsimile: (925) 935-0371
                      Email:    rergo@bowlesverna.com
                5               wnagle@bowlesverna.com

                6 Attorneys for Defendants
                      JLG Industries, Inc.
                7
                8
                9                               IN THE UNITED STATES DISTRICT COURT

              10                              FOR THE EASTERN DISTRICT OF CALIFORNIA

              11
              12 ZENITH INSURANCE COMPANY,                                    Case No. 2:19-cv-00686-MCE-KJN

              13             Plaintiff,                                       ORDER MODIFYING SCHEDULING
                                                                              ORDER
              14 v.
              15
                      JLG INDUSTRIES, INC., et al.
              16
                             Defendants.
              17
              18
              19             Based upon Stipulation of Counsel and for good cause shown, the Court orders a modification

              20 of the Scheduling Order as follows:
              21             Deadline for motions to add parties: 10/30/20

              22             Deadline for motions to amend pleadings 11/16/20

              23             Deadline for completion of non-expert discovery: 04/23/21

              24             Expert witnesses disclosed by: a) Plaintiff and Defendant: 5/04/21

              25             Expert witnesses disclosed by: b) Rebuttals: 6/18/2021

              26             Deadline for completion of expert discovery: 8/31/21

              27             Dispositive motions deadline: 11/6/21

              28             Dispositive motions opposition deadline: 20 days after motions filed .

              30
Bowles & Verna LLP
 2121 N. California
     Suite 875
                                                                        1
              31
Walnut Creek 94596                                  ORDER                    Case No. 2:19-cv-00686-MCE-KJN
                      Case 2:19-cv-00686-MCE-KJN Document 33 Filed 10/06/20 Page 2 of 2


                1        Dispositive motions reply deadline: 10 days after oppositions filed .

                2        Dispositive motions hearing date: TBD according to the Court’s schedule.

                3        IT IS SO ORDERED.

                4 Dated: October 6, 2020
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
              30
Bowles & Verna LLP
 2121 N. California
     Suite 875
                                                                    2
              31
Walnut Creek 94596                                ORDER                 Case No. 2:19-cv-00686-MCE-KJN
